DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/4/19 and 4/10/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,952,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations for the instant application encompass those of the conflicting patent.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,952,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations for the instant application encompass those of the conflicting patent.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,952,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations for the instant application encompass those of the conflicting patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US Publication 2020/0204225) disclosed in PCT/CN2018/095193 (machine translation included).
Regarding claims 1 and 15, Huang teaches a method and a user equipment (UE) for an uplink (UL) transmission, the UE comprising: a transceiver configured to: (i.e. fig. 3 shows a UE comprising a transceiver and processing elements for performing instructions; see paragraphs 260 - 263)
 	transmit, to a base station (BS), UE capability information including a full power transmission capability of the UE, (i.e. fig. 1 shows a UE may transmit capability information to a base station (101); see paragraphs 177, 178) and
 	receive, from the BS, configuration information indicating an UL codebook;  (i.e. fig. 1 shows a UE may receive form the base station codebook indication for uplink transmission information in response to the received capability information (102); see paragraphs 179)
and a processor operably connected to the transceiver, the processor configured to:
 information, wherein the transceiver is further configured to transmit, to the BS, the UL transmission based on the UL codebook,
wherein the UL codebook for l layers includes Kt full power transmit precoding matrix indicators (TPMIs) and remaining non-full power TPMIs, where a TPMI indicates a precoding matrix for UL transmission and l indicates a rank value. (i.e. fig. 1 shows the UE may identify the codebook based upon the indication and perform the UL communications (103); see paragraphs 180, 181) (i.e. Huang further discloses the UE capability information may comprise power factor information which the base station utilizes in making a codebook comprising ranking of power factor information; see paragraphs 183, 200, 227)
Regarding claims 8, Huang teaches a base station (BS) comprising:
a transceiver configured to (i.e. fig. 4 shows a base station comprising a transceiver and processing elements for performing instructions; see paragraphs 309 - 316)
receive, from a user equipment (UE), UE capability information including a full power transmission capability of the UE, (i.e. fig. 1 shows a UE may transmit capability information to a base station (101); see paragraphs 177, 178) and
 wherein the transceiver is further configured to: transmit, to the UE, the configuration information indicating the UL codebook for the UL transmission; (i.e. fig. 1 shows a UE may receive form the base station codebook indication for uplink transmission information in determined in response to the received capability information (102); see paragraphs 179)
 	receive, from the UE, the UL transmission based on the UL codebook, wherein the UL codebook for l layers includes Ki full power transmit precoding matrix indicators (TPMIs) and remaining non-full power TPMIs, where a TPMI indicates a precoding matrix for UL transmission and l indicates a rank value. (i.e. fig. 1 shows the UE may identify the codebook based upon the indication and perform the UL communications (103); see paragraphs 180, 181) (i.e. Huang further discloses the UE capability information may comprise power factor information which the base station utilizes in making a codebook comprising ranking of power factor information; see paragraphs 183, 200, 227)
Allowable Subject Matter
Claims 2 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All remaining claims are dependent on an allowable claim.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 1, 2021Primary Examiner, Art Unit 2471